 Case 20-10010     Doc 9   Filed 05/23/20 Entered 05/23/20 09:21:14             Desc Main
                              Document    Page 1 of 1




                                        Certificate Number: 13983-ILN-DE-034486525
                                        Bankruptcy Case Number: 20-10010


                                                       13983-ILN-DE-034486525




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on May 23, 2020, at 9:06 o'clock AM CDT, Kathleen Hopkins
completed a course on personal financial management given by internet by David
M. Siegel & Associates, a provider approved pursuant to 11 U.S.C. 111 to
provide an instructional course concerning personal financial management in the
Northern District of Illinois.




Date:   May 23, 2020                    By:      /s/David M Siegel


                                        Name: David M Siegel


                                        Title:   Owner
